ON RETURN TO REMAND
TYSON, Judge.
The Circuit Court of Jefferson County has filed its return to remand from this court’s opinion reported as James v. State, 555 So.2d 246 (Ala.Cr.App.1988).
The judgment of the circuit court dated May 25, 1989, reads as follows:
“This case comes on an order from the Alabama Court of Criminal Appeals. The defendant is present and is represented by Mark Poison and the State by Deputy District Attorney Teresa McClen-don. Upon a review of the pleadings filed by the defendant and a review of the court documents, it is the judgment of the court that § 15-15-22 of the Code of Alabama was not complied with, in that the defendant was not given three days from the time of the intent to plead to the day of the plea. Since this is a mandatory requirement, it is the judgment of the court that the conviction of November 30, 1989 is hereby set aside and the ease set for a preliminary hearing on June 26, 1989 at 10:00 a.m.”
Subsequently, on June 26, 1989, this cause was nol-prossed on motion by the State of Alabama.
Due return was filed in this court as hereinabove noted, certified by the circuit clerk under date May 22, 1990.
Due return having been filed, it is therefore directed that this appeal is due to be and the same is, hereby, dismissed.
APPEAL DISMISSED.
All the Judges concur.